Citation Nr: 0313128	
Decision Date: 06/18/03    Archive Date: 06/24/03

DOCKET NO.  99-12 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for the service connected 
low back disability, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active from April 1964 to July 1967.

This appeal arises from a November 1998 rating decision of 
St. Louis, Missouri Regional Office (RO), which granted a 20 
percent evaluation for the service connected low back 
disability.

The Board notes that the issues of entitlement to service 
connection for a neck disability and entitlement to a total 
disability rating based on individual unemployability due to 
service connected disability have been raised by the veteran; 
however, as these issues have not been developed or certified 
on appeal and as they are not inextricably intertwined with 
the current issue on appeal, they are referred to the RO for 
appropriate consideration.


REMAND

In light of the change in law brought about by the Veterans 
Claims Assistance Act of 2000 (VCAA), the Board will remand 
this case to ensure that there is compliance with the notice 
and duty-to-assist provisions contained in this law.  The 
VCAA is applicable to all claims filed on or after the date 
of enactment of the VCAA - November 9, 2000 - or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  
As the veteran's claim was filed prior to November 9, 2000 
and was not final as of that date, the VCAA applies in this 
case.

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating veterans' claims.  With respect to 
the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the agency's 
"duty to assist" a claimant in the development of claims 
for VA benefits.  The new § 5103A provides, in part, that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West 2002).  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West 2002).  The amended "duty to notify" 
requires VA to notify a claimant of which portion of the 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, will be obtained by the 
Secretary on behalf of the claimant.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In those cases where 
notice is provided to the claimant, a second notice is to be 
provided to advise that if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 U.S.C.A. § 5103(b) (West 
2002).  In addition, 38 C.F.R. § 3.159(b) details the 
procedures by which VA will carry out its duty to notify.  

In the veteran's case, the RO has not complied with the duty 
to notify under the VCAA.  That is, there is no notice to the 
veteran of the type of evidence necessary to substantiate his 
claim and the division of responsibilities between the 
veteran and VA in obtaining that evidence.  See Quartuccio, 
supra.  As the RO has not fulfilled its obligations under the 
VCAA, it would potentially be prejudicial to the veteran if 
the Board were to proceed with a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Thus, a remand is 
required in this case.

The veteran contends that a higher evaluation is warranted 
for his service connected low back disability due to 
increased symptoms to include constant pain and significant 
radiculopathy.  A VA examination report has indicated that 
the veteran should be examined by a neurosurgeon.

In addition, in the case of DeLuca v. Brown, 8 Vet. App. 202 
(1995), the Court held that, in evaluating a service-
connected disability involving a joint, the Board erred by 
not adequately considering functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  It was further held that the 
diagnostic codes pertaining to range of motion did not 
subsume 38 C.F.R. § 4.40 and § 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 did not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including during 
flare-ups.  

In DeLuca, the Court remanded the case to the Board to obtain 
a medical evaluation that addressed whether pain 
significantly limited functional ability during flare-ups or 
when the joint was used repeatedly over a period of time.  
The Court also held that the examiner should be asked to 
determine whether the joint exhibited weakened movement, 
excess fatigability or incoordination.  These determinations 
were to be expressed in terms of additional range of motion 
lost due to any pain, weakened movement, excess fatigability 
or incoordination.  In this case, the medical record does not 
include the degree, if any, of the additional loss of range 
of motion of the low back with use or during flare-ups.  

Accordingly, the veteran should be afforded a VA neurosurgery 
examination that fully addresses the nature and extent of 
current disability as well as the factors mandated in DeLuca.  

The Board notes that the regulations pertaining to rating 
intervertebral disc syndrome were revised effective September 
23, 2002.  The Court has held that where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
will apply unless Congress provided otherwise or permitted 
the Secretary of Veterans Affairs (Secretary) to do otherwise 
and the Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  A recent supplemental statement of the case 
included the new rating criteria; however, the medical record 
does not include the necessary clinical findings to evaluate 
this claim under the old and new rating criteria.  Thus, 
following completion of the development requested in this 
remand, the RO should consider the proper rating to be 
assigned to the veteran's low back disability under both the 
old and new rating criteria. 

VA must also obtain a Social Security Administration (SSA) 
decision regarding a claim for disability benefits as well as 
all medical records upon which a decision was based.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992).  In this case, 
the veteran testified that he was in receipt of SSA 
disability benefits; however, the SSA decision and the 
medical records upon which the decision was based have not 
been obtained.  Accordingly, the RO should contact the SSA 
and obtain copies of all administrative decisions and the 
medical records upon which all decisions were based.

Development such as that sought by this remand is consistent 
with the mandate of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  As indicated above, in re-
adjudicating this case, the RO should ensure that all 
notification and development actions required by the new law 
are met.  

Accordingly, the veteran's case is REMANDED for the following 
action:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are satisfied to 
the extent required by law.  In this 
regard, the veteran should receive 
specific notice as to the type of 
evidence necessary to substantiate his 
claim and the division of 
responsibilities between the veteran and 
VA in obtaining that evidence.  See 
Quartuccio, supra.  As part of the 
notice required under the new law, the 
RO should ask the veteran to provide 
information regarding all medical 
treatment for the disability at issue 
that has not already been made part of 
the record.  The RO should assist the 
veteran in obtaining evidence by 
following the procedures set forth in 
38 C.F.R. § 3.159 (2002).  If records 
sought are not obtained, the RO should 
notify the veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  Once 
obtained, all records must be 
permanently associated with the claims 
folder.

2.  The RO should undertake appropriate 
steps to contact the SSA and obtain 
legible copies of all decisions relating 
to the veteran's claim for disability 
benefits as well as the medical records 
upon which such decisions were based.

3.  Following completion of the above 
development, the veteran should be 
scheduled for a VA neurosurgery 
examination.  To the extent possible, the 
examiner should attempt to provide 
comprehensive findings of current 
disability solely relating to the service 
connected low back and not due to any 
non-service connected disability such as 
the neck.  The claims folder must be made 
available to the examiner for review 
prior to the examination.  All necessary 
diagnostic testing should be 
accomplished.  

a) The examiner should provide complete 
range of motion findings for the lumbar 
segment of the spine.  The examiner 
should indicate whether there is any 
pain, weakened movement, excess 
fatigability, or incoordination on 
movement of the low back, and whether 
there is likely to be additional range of 
motion loss of the service-connected low 
back due to any of the following:  (1) 
pain on use, including flare-ups;  (2) 
weakened movement; (3) excess 
fatigability; or  (4) incoordination.  
The above determinations must, if 
feasible, be expressed in the degree of 
the additional range of motion loss due 
to pain on use or during flare-ups.  

b) The examiner should indicate whether 
there is evidence of moderate 
intervertebral disc disease with 
recurring attacks; severe intervertebral 
disc disease with recurring attacks with 
intermittent relief; or pronounced 
intervertebral disc disease with 
persistent symptoms compatible with 
sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, 
and/or neurological findings appropriate 
to the site of diseased disc with little 
intermittent relief.  The examiner should 
also indicate whether there is evidence 
of intervertebral disc syndrome with 
incapacitating episodes having a total 
duration of at least six weeks during the 
past 12 months; whether there is evidence 
of intervertebral disc syndrome with 
incapacitating episodes having a total 
duration of at least four weeks but less 
than six weeks during the past 12 months; 
or whether there is evidence of 
intervertebral disc syndrome with 
incapacitating episodes having a total 
duration of at least two weeks but less 
than four weeks during the past 12 
months.  The examiner must detail for the 
record all orthopedic and neurologist 
signs and symptoms resulting from 
intervertebral disc syndrome that are 
present constantly, or nearly so.  Each 
of the above criteria must be addressed 
by the examiner.

4.  When the above development has been 
completed, the RO should review the 
expanded record and re-adjudicate the 
issue on appeal.  Consideration should 
be given to the holdings in Karnas and 
DeLuca.  If any benefit sought remains 
denied, a supplemental statement of the 
case (SSOC) should be issued, and the 
veteran and his representative should be 
afforded an opportunity to respond 
before the case is returned to the Board 
for further appellate review.  The SSOC 
must contain notice of all relevant 
actions taken on the claim, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal, 
including 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  Additionally, 
if the veteran does not appear for a 
scheduled examination, the SSOC should 
specifically refer to 38 C.F.R. § 3.655 
(2002).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




